  Case 4:19-cr-00084-RBS-RJK Document 53 Filed 02/12/21 Page 1 of 1 PageID# 493




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Newport News Division

UNITED STATES OF AMERICA            )
                                    )
      V.                            )                 Criminal No: 4:19-CR-00084-RBS-RJK-1
                                    )                 Sentencing: 02/16/2021
OBINWANNE OKEKE                     )                 Judge: Rebecca Beach Smith
                                    )
                        Defendant. )
____________________________________)

                 EXHIBIT LETTERS IN SUPPORT OF OBINWANNE OKEKE

       COMES NOW, Defendant, OBINWANNE OKEKE, by and through his attorneys, John O.

Iweanoge, II and THE IWEANOGES FIRM, PC, respectfully files these letter exhibits in support of

Obinwanne Okeke’s sentencing position before this Honorable Court on February 16, 2021.

                                                             Respectfully submitted,

    THE IWEANOGES FIRM, P.C.                                 Obinwanne Okeke
                                                             Defendant by Counsel
By: ___/S/JohnOIweanoge/S/__________
    John O. Iweanoge, II (VSB #: 47564)
    IWEANOGE LAW CENTER
    1026 Monroe Street, NE
    Washington, D.C. 20017
     Phone: (202) 347-7026
     Fax:   (202) 347-7108
     Email: joi@iweanogesfirm.com
     Attorneys for Defendant


                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 12th day of February, 2021, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification of

such filing (NEF) to all interested parties and attorneys.


Dated: 12th day of February, 2021.                           _____     /S/JohnOIweanoge/S/________
                                                                       John O. Iweanoge, II
